DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, An information processing system that acquires target vehicle data for determining the cause of unstable behavior of a target vehicle, comprising: a target vehicle data acquisition unit configured to acquire the target vehicle data including a travel state of athe target vehicle, driving operation information of the target vehicle, and position information of the target vehicle on a map, wherein the travel state of the target vehicle includes at least one of an acceleration and a vehicle speed of the target vehicle driven by a driver, and the driving operation information includes at least one of an amount of accelerator operation, an amount of brake operation, and an amount of steering by the driver; a behavior occurrence position recognition unit configured to recognize a behavior occurrence position that is a position where the target vehicle performs an unstable behavior, based on the target vehicle data, wherein the unstable behavior includes a slip of the target vehicle; a cause determination unit configured to determine whether or not the unstable behavior at the behavior occurrence position is caused by the driver, based on at least one of the travel state of the target vehicle and the driving operation information of the target vehicle; and a memory processing unit configured to associate, then store in a storage database, the result of determination performed by the cause determination unit with unstable behavior information relating to the unstable behavior at the behavior occurrence position; and use the result for autonomous driving of an autonomous driving vehicle.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 11, A server that acquires target vehicle data for determining the cause of unstable behavior of a target vehicle, comprising: a target vehicle data acquisition unit configured to acquire target vehicle data including a travel state of a target vehicle, driving operation information of the target vehicle, and position information of the target vehicle on a map, wherein the travel state of the target vehicle includes at least one of an acceleration and a vehicle speed of the target vehicle driven by a driver, and the driving operation information includes at least one of an amount of accelerator operation, an amount of brake operation, and an amount of steering by the driver; a behavior occurrence position recognition unit configured to recognize a behavior occurrence position that is a position where the target vehicle performs an unstable behavior, based on the target vehicle data, wherein the unstable behavior includes a slip of the target vehicle; a cause determination unit configured to determine whether or not the unstable behavior at the behavior occurrence position is caused by the driver, based on at least one of the travel state of the target vehicle and the driving operation information of the target vehicle; and a memory processing unit configured to associate, then store in a storage database, the result of determination performed by the cause determination unit with unstable behavior information relating to the unstable behavior at the behavior occurrence position; and use the result for autonomous driving of an autonomous driving vehicle.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3666